The defendant was convicted in the criminal court of Fulton County of the offense of selling "distilled spirits and alcohol without first obtaining a license from the State revenue commissioner." His certiorari was overruled, and that judgment is assigned as error. The evidence, direct and circumstantial, amply authorized the verdict; and none of the special assignments of error show cause for a new trial.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED OCTOBER 9, 1943.